  Case 2:18-cv-02174-JFW-GJS Document 83 Filed 12/28/18 Page 1 of 1 Page ID #:991

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES - GENERAL
 Case                                                                   Date     December 28,
 No.            CV 18-2174-JFW (GJS)                                             2018
 Title          Liu Luwei v. Phyto Tech Corp.



 Present:                  Hon. Gail J. Standish, United States Magistrate Judge
                    E. Carson                                              N/A
                  Deputy Clerk                                   Court Reporter / Recorder
          Attorneys Present for Plaintiffs:                Attorneys Present for Defendant:
                    None present                                        None present




         Proceedings: The Court Responds Regarding Notice of Discovery Dispute

The Court is in receipt of the Parties’ separate letter briefs seeking Court intervention on
a discovery dispute. The letters are not in compliance with the Court’s procedures, but it
appears both sides agree that Judgment Debtor has refused to produce documents absent
entry by the Court of a Protective Order. The Parties submitted a first stipulated
protective order that was woefully inadequate. The Parties were ordered to submit a new
version, which they did on December 20, 2018, when the Court was dark. The Court will
review the revised draft in due course. However, lack of an entered order is no reason for
Judgement Debtor to withhold discovery, particularly in light of the fact that the parties
have stipulated as to how they will treat information that is marked confidential.
Judgment Creditor is therefore ordered to begin production right away.

IT IS SO ORDERED.




                                                                                       Initials of preparer ____
CV-90 (10/08)                          CIVIL MINUTES - GENERAL                                      Page 1 of 1
